Citation Nr: 1524692	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right hand associated with non-Hodgkin's lymphoma.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left hand associated with non-Hodgkin's lymphoma.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to March 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision, inter alia, granted service connection for the disabilities on appeal, assigning both separate 10 percent ratings pursuant to Diagnostic Code 8515.  See 38 C.F.R. § 4.124a.  In April 2009, the Veteran filed a timely notice of disagreement.  A statement of the case was issued in January 2010.  The Veteran filed a timely substantive appeal (via VA Form 9) in March 2010. 

In December 2013, the Veteran revoked power of attorney from his representative.  38 C.F.R. § 14.631(f)(1).  The Veteran is pro se.

Pursuant to an August 2014 Board remand, the Veteran was afforded a VA medical examination in September 2014.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's peripheral neuropathy of the right hand associated with non-Hodgkin's lymphoma has manifested in, at worst, pain, numbness, and tingling.

2.  Throughout the course of the appeal, the Veteran's peripheral neuropathy of the left hand associated with non-Hodgkin's lymphoma has manifested in, at worst, pain, numbness, and tingling.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right hand associated with non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8515 (2014).

2.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left hand associated with non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

This appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, a section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

There exist VA treatment records from 2005-2006 that are related to the disabilities on appeal and are not a part of the claims file.  The relevant symptoms and findings of these treatment records have been discussed in the VA medical examinations.  The Board finds that these symptoms and findings are duplicative of those shown by the medical and lay evidence of the claims file; the symptoms and findings are already considered as being present for the entire period on appeal; therefore, there is no reason to obtain these missing records as they would not aid in substantiating the Veteran's claims.  38 U.S.C.A. § 5103A.

The Veteran was provided VA medical examinations in August 2007, December 2008, and September 2014.  The examinations and accompanying expert medical opinions are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Legal Framework for Rating Diseases of the Peripheral Nerves

The Veteran seeks initial ratings in excess of 10 percent for peripheral neuropathy of the left and right hands associated with non-Hodgkin's lymphoma, each of which has been assigned a separate rating pursuant to Diagnostic Code (DC) 8515.  38 C.F.R. § 4.124a.

With regards to DC 8515, it pertains to the median nerve and symptoms of the hands and fingers.  38 C.F.R. § 4.124a.  Because the Veteran has also reported symptoms in his arms, in general, and the medical evidence has additionally shown bilateral ulnar neuropathy at the elbows, the Board has considered all potentially applicable DCs, including DCs 8510 through 8519.  Id.  However, the Board finds that DC 8515 is the most appropriate DC under which to rate the Veteran.  In this regard, the Board notes that only the Veteran's median and ulnar nerve impairments have shown to be possibly related to the Veteran's chemotherapy treatment he underwent for non-Hodgkin's lymphoma; however, as will be discussed further below, in assessing the evidence the Board finds the September 2014 VA examination report the most probative in value and that report determined the ulnar neuropathy is not secondary to the chemotherapy treatment.  See also December 2008 VA examination report.  Moreover, DC 8515 provides the opportunity for a more favorable rating.  38 C.F.R. § 4.124a, DCs 8515 and 8516. 

Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  Severe incomplete paralysis of the median nerve of the major upper extremity is rated as 50 percent disabling, and severe incomplete paralysis of the minor upper extremity is rated as 40 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The medical evidence shows that the Veteran is right hand dominant.  See September 2014 VA examination report.

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Brief Factual Background

The Veteran underwent chemotherapy treatment for non-Hodgkin's lymphoma from March 22, 2004 to September 18, 2004.  See March 2004 Pharmacy Oncology treatment record; see also September 2004 RAD Therapy Treatment Summary.  To that end, he was given R-CHOP21 (rituximab, cyclophosphamide, doxorubicin, vincristine, and prednisone).  A September 2004 rating decision granted service connection for non-Hodgkin's lymphoma.  Thereafter, a May 2006 VA treatment record shows that the Veteran began to complain of pain, numbness, and tingling in his hands.  In a December 2008 VA examination report, the examiner concluded that, because the vincristine drug in the chemotherapy treatment is associated with the onset of various neuropathies and because the timing of the Veteran's complaints of hand symptoms were concurrent with the chemotherapy treatment, it is as likely as not that the Veteran's peripheral neuropathy involving the hands with loss of deep tendon reflexes in the upper extremities is secondary to the [chemotherapy] treatment for non-Hodgkin's lymphoma.  Based on this opinion, the RO issued a March 2009 rating decision that granted service connection for peripheral neuropathy of the right and left hands associated with non-Hodgkin's lymphoma.

Analysis

The Board finds that the Veteran's left and right hand peripheral neuropathies associated with non-Hodgkin's lymphoma produce no more than mild incomplete paralysis, corresponding to a 10 percent rating pursuant to DC 8515.  38 C.F.R. §§ 4.3, 4.124a, DC 8515.

The Board's conclusion is supported by the objective clinical findings of all three VA medical examinations of record.  To this end, the Board notes that the August 2007 VA examination recorded completely normal results; movement of the hands and fingers, finger and grip strength, skin, and sensation testing were all recorded as normal.  Similarly, the December 2008 VA examination determined that the Veteran's hands appeared normal.  Sensation to sharp stimuli in the fingers and hands was intact.  Grip strength was normal, but was not tested repetitively.  There was no loss of motion of the hands or fingers.  The report did note that reflexes in the biceps and triceps were absent.  

In September 2014, the Veteran underwent his most recent VA examination.  The examiner recorded severe paresthesias and/or dysesthesias and severe numbness of the left and right upper extremities.  Strength and grip testing was recorded as 5/5 (normal).  There was no muscle atrophy present.  Reflexes of the bilateral biceps and triceps were marked 2/2 (normal).  Light touch sensation was marked as normal bilaterally.  No trophic changes attributable to peripheral neuropathy were observed.  Phalen and Tinel signs were positive.  In assessing the severity of the upper extremity nerves, the examiner marked that all nerves-radial, median, ulnar, musculocutaneous, circumflex, long thoracic upper radicular group, middle radicular group, and lower radicular group-were normal.  After reviewing the claims file and conducting the necessary studies, the examiner determined that there was electrodiagnostic evidence of bilateral carpal tunnel syndrome but, with the exception of the private EMG studies, there were no objective clinical findings of ulnar neuropathy or peripheral neuropathy.  The examiner concluded that the Veteran has no nerves affected by peripheral neuropathies of the upper extremities that are secondary to the chemotherapy treatment he underwent for non-Hodgkin's lymphoma.

The Board finds that these three examination reports accurately reflect the severity of the Veteran's peripheral neuropathy related to non-Hodgkin's lymphoma. Throughout the course of the appeal, the objective clinical evidence from these examinations shows that the Veteran experiences paresthesias and/or dysesthesias and numbness in his hands.  At worst, the Veteran's related symptoms are wholly sensory in nature with no more than mild incomplete paralysis of the median nerve, and at best, as indicated in the September 2014 VA examination report, the Veteran's upper extremity nerves (as they relate to peripheral neuropathy related to non-Hodgkin's lymphoma) are normal.  Accordingly, the Board finds that the Veteran's current 10 percent ratings for peripheral neuropathy of the right and left hands associated with non-Hodgkin's lymphoma, pursuant to DC 8515, are appropriate.  See 38 C.F.R. §§ 4.3, 4.6, 4.124a.

A higher 20 percent rating is warranted for such disabilities where there is moderate incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, DC 8515.  The Board is cognizant of the VA and private medical treatment records electrodiagnostic studies that demonstrate median and ulnar neuropathies bilaterally and moderate to severe bilateral carpal tunnel syndrome.  See August 2008 Note, VA Medical Center, Salisbury, North Carolina; see February 2010 T.N.A. Nerve Conduction Studies Note; and see February 2010 S.F.M.G. Note by Dr. L.H.  While these records do acknowledge the Veteran's history of chemotherapy treatment, they do not, however, relate the Veteran's neuropathy symptomatology to be associated with that treatment.  

Instead, a May 2006 VA treatment record, which is the first record in which the Veteran complained of hand pain, numbness, and tingling, shows that the examiner noted, "[d]oubt neuropathy given inconsistency in symptoms and their association with physical activity."  See September 2014 VA examination report.  Similarly, and as discussed above, the September 2014 VA examination report concluded that the Veteran's symptomatology is not related to his peripheral neuropathies caused by non-Hodgkin's lymphoma; in that regard, the examiner concluded the Veteran's upper extremity nerves are normal bilaterally.

The December 2008 VA examination report is acknowledged.  In that report, the VA examiner noted that the Veteran's peripheral neuropathies affecting the ulnar and median nerves of the upper extremities bilaterally are compatible with bilateral carpal tunnel syndrome and then generally concluded that since chemotherapy treatment can cause various types of peripheral neuropathy, the Veteran's peripheral neuropathy is as likely as not related to the chemotherapy treatment.  The Board finds the September 2014 VA examination report more persuasive, however, due to that examiner's more thorough analysis of chemotherapy-related neuropathies and the symptoms and signs associated therewith.  The 2014 VA examiner found that the timing and hallmark indications of chemotherapy-related neuropathies (such as axonal degeneration) were not demonstrated by the medical evidence of record, and therefore the Veteran's moderate to severe symptomatology is not associated with the peripheral neuropathy related to the chemotherapy treatment.  In sum, based on this more thorough rationale, the findings of the September 2014 VA examination report are more probative in value, and the findings of the December 2008 VA examination report are less persuasive.  Accordingly, the Board concludes that the objective medical evidence does not demonstrate that the Veteran's peripheral neuropathies associated with non-Hodgkin's lymphoma more closely approximate moderate incomplete paralysis of the median nerve.  38 C.F.R. §§ 4.3, 4.6, 4.124a, DC 8515.

The Board has also considered the Veteran's subjective complaints of symptoms and functional impairments associated with his service-connected disabilities.  The Veteran has related that his neuropathies cause impairments such as constant pain and numbness in the hands, tingling, trouble sleeping, difficulty working with tools and performing yard work, dropping items he is carrying such as a bag of groceries or document files, and reverting to a "hunt and peck" method of typing at work.  See, e.g., March 2010 Statement in Support of Claim.  The Veteran has been consistent in reporting these types of impairments and therefore the Board finds his reports credible.  The Board does not, however, find the Veteran competent to relate these symptoms and functional impairments to his peripheral neuropathies associated with non-Hodgkin's lymphoma because he does not have the requisite medical training or expertise to make such a determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Accordingly, with regards to how these lay statements impact the severity of his peripheral neuropathies associated with non-Hodgkin's lymphoma, they are given no weight.

In sum, the Board finds that, for the entire period on appeal, the Veteran's peripheral neuropathies of the right and left hands associated with non-Hodgkin's lymphoma more nearly approximate mild incomplete paralysis, corresponding to 10 percent ratings pursuant to DC 8515.  38 C.F.R. §§ 4.6, 4.7, 4.124a.  The preponderance of the evidence weighs against a finding of moderate incomplete paralysis, or higher; there is no doubt to be resolved; initial ratings in excess of 10 percent for peripheral neuropathies of the right and left hands associated with non-Hodgkin's lymphoma are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.124a.

Consideration of an Extraschedular Rating

The Board has considered whether an extra-schedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under section 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 

However, in this case, the rating criteria reasonably describe the claimant's disability level and symptomatology.  The Veteran's upper extremity neuropathies associated with non-Hodgkin's lymphoma are characterized by, at worst, paresthesias and dysesthesias and numbness, symptoms which are wholly sensory in nature.  These symptoms are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects related to these disabilities that are "exceptional" or not otherwise contemplated by the assigned evaluation.  For example, he has not been hospitalized for these disabilities and the evidence does not demonstrate that they cause marked interference with employment.  Rather, his description of peripheral neuropathy symptomatology is consistent with the degree of disability addressed by his evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.



	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating in excess of 10 percent for peripheral neuropathy of the right hand associated with non-Hodgkin's lymphoma is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the left hand associated with non-Hodgkin's lymphoma is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


